Citation Nr: 1714711	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the thoracic spine (hereinafter, "back disorder").

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to December 1980 and from October 1981 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which established service connection for the back disorder, and assigned an initial rating of 10 percent effective June 30, 2011.  The Veteran appealed, contending a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

The Board acknowledges that the September 2012 rating decision did not formally adjudicate the issue of entitlement to TDIU.  Nevertheless, the Board has determined that issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of this hearing is of record.

The Board acknowledges that pertinent evidence has been added to the record since the case was last adjudicated below, specifically an April 2017 VA examination which evaluated the service-connected back disorder.  The Veteran has not waived initial Agency of Original Jurisdiction (AOJ) of this evidence pursuant to 38 C.F.R. § 20.1304(c) (2016).  Nevertheless, that regulation provides an exception when the additional evidence may result in the benefits requested on appeal.  Here, the Board finds that the April 2017 VA examination does warrant a higher rating of 40 percent for the back disorder, as well as a separate rating of 10 percent for associated radiculopathy of the left lower extremity.  Therefore, the Board will proceed with adjudication of the case.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issues of entitlement to a rating in excess of 40 percent for the back disorder, a rating in excess of 10 percent for the associated left lower extremity radiculopathy, and establishment of a TDIU.  Accordingly, these issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects the Veteran's service-connected back disorder is manifested by pain, and resulting limitation of motion during flare-ups of less than 30 degrees forward flexion.

2.  The competent medical and other evidence of record reflects the Veteran has radiculopathy of the left lower extremity associated with the service-connected back disorder, and manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the service-connected back disorder are met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2016).

2.  The criteria for a separate rating of at least 10 percent for associated radiculopathy of the left lower extremity are met.  38 U.S.C.A. 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The record reflects the Veteran's service-connected back disorder has been manifested by complaints of pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for application in the instant case.

The Board further notes that the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Board observes that while the Veteran was accorded VA examinations in August 2011, September 2013, and April 2017 which evaluated his service-connected back disorder, only the April 2017 VA examination is in accord with the holding of Correia.  As such, it would appear that only that examination is adequate for evaluating the service-connected disability on the basis of limitation of motion.

The Board observes that the April 2017 VA examination noted, in part, that the Veteran had evidence of pain on passive range of motion testing, as well as when used in non-weight bearing.  Further, that examination found the Veteran's thoracolumbar spine had initial forward flexion to 45 degrees, which would warrant at least a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  However, repetitive testing was completed in an effort to simulate the effect of pain during flare-ups, at which time forward flexion ended at 10 degrees.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that this reflects the Veteran has forward flexion of less than 30 degrees during flare-ups.  As such, he is entitled to a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.

The Board further observes that Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated neurologic abnormalities, including but not limited to bowel or bladder involvement, are to be rated separately under the appropriate Diagnostic Code.  In this case, while the August 2011 and September 2013 VA examinations concluded, in essence, that there was no associated neurologic impairment, the April 2017 VA examination found he had associated radiculopathy of the left lower extremity.  That examination also stated that the radiculopathy affected the sciatic nerve.

Impairment of the sciatic nerve is evaluated pursuant to the criteria found at 38 C.F.R. § 4.124a , Diagnostic Code 8520.  Under this Code, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6.

The Veteran reported moderate intermittent pain of the left lower extremity.  However, the examiner found that the radiculopathy resulted in mild impairment of the left lower extremity.  Although the Board is not bound by the examiner's description as to the extent of the Veteran's impairment, it is probative evidence to be taken into consideration.  Moreover, the Board finds that it is consistent with the other findings on physical examination.  In pertinent part, no impairment of the left lower extremity was demonstrated on muscle strength testing, reflex evaluation, or sensory evaluation.  Simply stated, there appears to be little or no functional impairment demonstrated on physical examination.  In addition, the Veteran indicated he did not have constant pain of the left lower extremity, and reported only mild numbness, and mild paresthesias and/or dysesthesias of the left lower extremity.  Thus, despite the Veteran's complaints of moderate intermittent pain, the Board finds that the radiculopathy has resulted in impairment that is not very severe; and small in size, degree, or amount.  As such, it appears the associated left lower extremity radiculopathy warrants a separate rating of 10 percent under Diagnostic Code 8520.

The Board observes that the April 2017 VA examination found there was no associated neurologic impairment other than the left lower extremity radiculopathy.  Further, that examination found the Veteran did not have ankylosis so as to warrant a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine; and that he did not experience incapacitating episodes so as to warrant consideration Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Nevertheless, as noted in the Introduction and addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding whether a rating in excess of 40 percent is warranted for the back disorder, or in excess of 10 percent for the associated radiculopathy of the left lower extremity.


ORDER

A rating of 40 percent for service-connected back disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate rating of at least 10 percent for associated radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.






REMAND

The Board notes that the Veteran reported at his March 2017 that he had recently become part of the VA vocational rehabilitation program.  See Transcript pp. 4, 6, 9.  However, no records from this program appear to be part of the evidence available for the Board's review.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that the Veteran has submitted statements he was treated for his back in recent years by the Blue Oak Medical Group and the San Bernardino Medical Group.  Although records are on file from the Blue Oak Medical Group, it does not appear there are treatment records from the San Bernardino Medical Group.  Thus, a remand is also required to try to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's vocational rehabilitation folder and associate it with the record.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected back disorder and associated left lower extremity radiculopathy since September 2013, to include any treatment he has received from the Blue Oak Medical Group and the San Bernardino Medical Group.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms to include the associated left lower extremity radiculopathy, as well as the impact of these and his other service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the October 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


